Title: From Thomas Jefferson to George Jefferson, 17 June 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington June 17. 1801
               
               By a letter recieved this day I find that Mr. John Watson has recieved in Albemarle 100. D. in part of the 285. D. which I had desired you to pay him. consequently you will have had to pay him 185. D. only. as this difference will probably, with the 679.84 D exchanged with mr Short, cover your [loss in part] for me to Bell on the draught of mr Eppes, & [such other] draughts as have been made. I shall postpone any further remittance a fortnight longer, when enough shall be placed in your hands to meet mr Eppes’s draughts for 800. & 500. D. payable July 12. & 16. Accept assurances of my constant & affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            